EXHIBIT 10.4

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement is made as of the 25th day of
February, 2005, between Markel Corporation (“Markel”), and Paul W. Springman
(“Executive”).

 

The parties agree as follows:

 

1. Employment and Duties. The Company employs the Executive as Executive Vice
President-Operations. The Executive agrees to devote full time and attention to
the business of Markel and its subsidiaries and affiliates and to perform duties
normally and properly incident to his position and such further duties as may be
assigned to him by the President or Board of Directors of Markel. The duties to
be performed by the Executive under this Agreement shall be primarily performed
by him in the Richmond, Virginia metropolitan area, provided, however, that the
Executive shall travel to the extent reasonably necessary to perform his duties
hereunder.

 

2. Term. Unless sooner terminated pursuant to Sections 4, 5 or 6 of this
Agreement, the Company employs the Executive and the Executive agrees to serve
the Company for a term of one year from the date of this Agreement. The term of
this Agreement shall automatically be extended for additional terms of 1 year,
unless either party notifies the other in writing at least 90 days before the
expiration of the term of this Agreement that it does not wish to extend the
term. If the Company notifies the Executive that it does not wish to extend the
term of this Agreement, the Company shall be deemed to have terminated
Executive’s employment without cause and Executive shall be entitled to the
benefits specified in Paragraph 6(b) of this Agreement. If the Executive
notifies the Company that Executive does not wish to extend the term of this
Agreement, Executive shall be deemed to have voluntarily left the employ of the
Company and the Company’s obligations to the Executive under this Agreement
shall terminate.

 

3. Salary.

 

During the term of this Agreement, the Company shall pay (or cause to be paid
to) the Executive a salary at a rate of not less than four hundred twenty five
thousand dollars ($425,000) per year, which sum shall be payable in bi-weekly
installments. The Executive shall be entitled to participate in the Company’s
bonus program and the Company agrees to review the Executive’s salary no less
frequently than annually. In the event of an increase in



--------------------------------------------------------------------------------

salary or the payment of a bonus, the other terms and conditions of this
Agreement shall remain in full force and effect. The salary in effect at any
given time is sometimes referred to in this Agreement as “Base Salary.”

 

4. Termination by Death or Disability.

 

(a) Should the Executive die during the term of employment, the Company shall be
obligated to pay any salary and benefits to which the Executive may be entitled
until the end of the bi-weekly payroll period in which the death occurs, and the
Company shall pay to the Executive’s personal representatives amounts equal to
and payable at the same time as the installments of Base Salary theretofore
regularly paid to the Executive for a period of twelve months beginning as of
the date of death.

 

(b) Should the Executive be unable to perform substantially all duties of
employment required under this Agreement for 90 consecutive days because of a
physical or mental disability, the Company shall then have the right to
terminate the Executive’s employment by giving the Executive 30 days written
notice. After the date of termination, the Company shall pay to the Executive or
the Executive’s personal representatives amounts equal to and payable at the
same time as the installments of Base Salary theretofore regularly paid to the
Executive for a period of twelve months beginning as of the date of termination.

 

The onset of a condition of disability under this Agreement shall be determined
by the Board of Directors on the basis of (i) a written opinion of a licensed
physician certified in his field of specialization and acceptable to the Board,
or (ii) the receipt of, or entitlement by the Executive to disability benefits
under any insurance policy or employee benefit plan provided or made available
by the Company or under Federal Social Security laws.

 

5. Termination for Cause. The Company, by action of the President or by action
of the Board of Directors, may at any time elect to terminate the Company’s
obligations under this Agreement for “cause” and remove the Executive from
employment. Termination for cause shall be made upon 30 days’ written notice,
and upon expiration of the 30-day notice period, all obligations of the Company
to the Executive under this Agreement shall cease.



--------------------------------------------------------------------------------

For purposes of this Agreement “cause” shall be only the following:

 

(a) continued and deliberate neglect by the Executive, after receipt of notice
thereof, of employment duties other than as a result of Executive’s physical or
mental disability;

 

(b) willful misconduct of the Executive in connection with the performance of
his duties, including by way of example but not limitation, misappropriation of
funds or property of the Company; securing or attempting to secure personally
any profit in connection with any transaction entered into on behalf of the
Company or violation of any code of conduct or standards of ethics applicable to
employees of the Company;

 

(c) conduct by the Executive which may result in material injury to the
reputation of the Company if the Executive were retained in his position with
the Company, including by way of example but not limitation, commission of a
felony, bankruptcy, insolvency or general assignment for the benefit of
creditors;

 

(d) active disloyalty such as aiding a competitor;

 

(e) the Executive’s inability to obtain or maintain any required regulatory
approvals or authorizations necessary for Executive to perform his duties under
this Agreement; or

 

(f) a breach by the Executive of Sections 7 or 8 of this Agreement.

 

6. Other Termination.

 

(a) If the Executive resigns or voluntarily leaves the employ of the Company,
except as set forth in Paragraph 6(c) below, the Company’s obligations to the
Executive under this Agreement shall terminate and the Company shall have no
further liability to the Executive under this Agreement.

 

(b) The Company, by action of the President or by action of the Board of
Directors, may at any time elect to terminate the Company’s obligations under
this Agreement without cause and remove the Executive from employment on 30
days’ written notice. If the Company elects to terminate Executive’s employment
without cause, then the Executive shall be entitled to receive, subject to
compliance by the Executive with the provisions of Sections 7 and 8 of this
Agreement, the compensation and benefits (but not any accrued or pro rata bonus)
due under this Agreement for a period of twelve (12) months from the date of
termination.

 

3



--------------------------------------------------------------------------------

(c) If the Executive terminates employment for Good Reason following a Change in
Control then Executive shall be entitled to receive, subject to compliance by
the Executive with the provisions of Sections 7 and 8 of this Agreement, the
compensation and benefits (but not any accrued or pro rata bonus) due under this
Agreement for a period of twelve (12) months from the date of termination. At
the end of the twelve (12) month period Executive shall also be entitled to
receive, subject to compliance by Executive with the provisions of Sections 7
and 8 of this Agreement, a lump sum payment equal to the amount of bonus, if
any, received by Executive for the calendar year preceding the year in which
termination occurs. For these purposes “Change in Control” means the occurrence
of any of the following events:

 

(i) Stock Acquisition. The acquisition by any individual, entity or group,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20 percent or more of either (A) the then outstanding shares of common stock
of Markel (the “Outstanding Company Common Stock”), or (B) the combined voting
power of the then outstanding voting securities of Markel entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a change in control: (A) any
acquisition directly from Markel; (B) any acquisition by Markel; (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Markel or any corporation controlled by Markel; or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this Section; or

 

(ii) Board Composition. Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election or nomination for election
by Markel’s shareholders was approved by a vote of at least a

 

4



--------------------------------------------------------------------------------

majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individuals whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii) Business Combination. The consummation of a reorganization, merger,
consolidation, or sale or other disposition of all or substantially all of the
assets of Markel (a “Business Combination”), unless, following such Business
Combination:

 

(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50 percent of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Markel or all or
substantially all of the assets of Markel either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be;

 

(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Markel or such
corporation resulting from such Business

 

5



--------------------------------------------------------------------------------

Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination; and

 

(C) at least a majority of the members of the board of directors or other
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board providing for such Business
Combination.

 

(iv) Liquidation or Dissolution. Approval by the shareholders of Markel of a
complete liquidation or dissolution of Markel.

 

“Good Reason” means unless and to the extent otherwise waived in writing by the
Executive, the termination of the Executive’s employment with the Company which
is initiated by the Executive and that occurs within 90 days of any of the
following events (excluding for this purpose, isolated, insubstantial and
inadvertent actions not taken in bad faith and which are remedied by the Company
within 15 days after receipt of written notice thereof given by the Executive):

 

(i) a decrease in the Executive’s aggregate annual base salary and incentive
bonus opportunity in effect as of the date of the Change in Control or a
material reduction in the amount of additional benefits or perquisites provided
to the Executive as of the date of the Change in Control;

 

(ii) the assignment of duties and responsibilities to the Executive that
materially reduce the level and types of duties and responsibilities of the
Executive as of the date of the Change in Control;

 

6



--------------------------------------------------------------------------------

(iii) a material change in the Executive’s working conditions which causes such
working conditions to cease to be comparable to the working conditions of
similarly situated executives of Company and its subsidiaries after the date of
the Change in Control; or

 

(iv) the Company changes by 50 miles or more the principal location in which the
Executive is required to perform services from the location at which the
Executive was employed as of the date of the Change in Control.

 

7. Confidential Information and Trade Secrets. As consideration for and to
induce the employment of the Executive by the Company, the Executive agrees
that:

 

(a) All information relating to or used in the business and operations of the
Company and its subsidiaries and corporate affiliates (including, without
limitation, marketing methods and procedures, customer lists, lists of
professionals referring customers to the Company and its subsidiaries and
corporate affiliates, sources of supplies and materials and business systems and
procedures), whether prepared, compiled, developed or obtained by the Executive
or by the Company or any of its subsidiaries or corporate affiliates prior to or
during the term of this Agreement, are and shall be confidential information and
trade secrets (“Confidential Information”) and the exclusive property of the
Company, its subsidiaries and corporate affiliates. Confidential Information
does not include information which (i) is or was already in Executive’s
possession prior to employment, (ii) becomes generally available to the public
other than as a result of a disclosure by Executive or (iii) becomes available
to Executive on a non-confidential basis from a source other than the Company,
provided that such source is not known to be bound by a confidentiality
agreement or other obligation of secrecy with respect to such information.

 

(b) All records of and materials relating to Confidential Information or other
information, whether in written form or in a form produced or stored by any
electrical or mechanical means or process and whether prepared, compiled or
obtained by the Executive or by the Company or any of its subsidiaries or
corporate affiliates prior to or during the term of this Agreement, are and
shall be the exclusive property of the Company or its subsidiaries or corporate
affiliates, as the case may be.

 

7



--------------------------------------------------------------------------------

(c) Except in the regular course of his employment or as the Company may
expressly authorize or direct in writing, the Executive shall not, during or
after the term of this Agreement and his employment by the Company, copy,
reproduce, disclose or divulge to others, use or permit others to see any
Confidential Information or any records of or materials relating to any such
Confidential Information. The Executive further agrees that during the term of
this Agreement and his employment by the Company he shall not remove from the
custody or control of the Company or its subsidiaries or corporate affiliates
any records of or any materials relating to Confidential Information or other
information and that upon the termination of this Agreement he shall deliver the
same to the Company and its subsidiaries and corporate affiliates.

 

8. Covenants. As consideration for and to induce the employment and continued
employment of the Executive by the Company, the Executive agrees that, except in
the regular course of his employment or as the Company may expressly authorize
or direct in writing, the Executive shall not, during the term of this Agreement
and for a period of 12 months immediately following the termination of this
Agreement, Executive will not directly or indirectly serve in an executive or
sales position for any entity that competes with Markel and its subsidiaries.
These restrictions all benefit Markel and their predecessors and successors,
whether by sale, merger, consolidation or otherwise.

 

9. Survival of Covenants and Remedies. The agreements made by the Executive in
Sections 7 and 8 shall survive the termination of this Agreement and the
Executive’s employment. Each such agreement by the Executive shall be construed
as an agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action by the Executive against the Company
shall not constitute a defense to the enforcement of the provisions of Sections
7 or 8. The Executive acknowledges and agrees that the Company will sustain
irreparable injury in the event of a breach or threatened breach by the
Executive of the provisions of Sections 7 or 8 and that the Company does not and
will not have any adequate remedy at law for such breach or threatened breach.
Accordingly, the Executive agrees that if he breaches or threatens to breach any
such covenant or agreement, the Company shall be entitled to immediate
injunctive relief. The foregoing shall not, however, be deemed to limit the
Company’s remedies at law or in equity for any such breach or threatened breach.

 

8



--------------------------------------------------------------------------------

10. Notices. All notices, consents and other communications under this Agreement
shall be in writing and shall be deemed to have been given, delivered or made
when delivered personally or when mailed by registered or certified mail,
postage prepaid and return receipt requested, addressed to the Company at its
principal office in Richmond, Virginia, and to the Executive at his residence as
shown upon the employment records of the Company, or to such other address as
either party may by notice specify to the other.

 

11. Modification. No provision of this Agreement, including any provision of
this Section, may be modified, deleted or amended in any manner except by an
agreement in writing executed by Executive and the Company.

 

12. Benefit. All of the terms of this Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Company and its successors and assigns
and by the Executive and his heirs and personal representatives.

 

13. Construction and Venue. This Agreement is executed and delivered in the
Commonwealth of Virginia and shall be construed and enforced in accordance with
the laws of such state. EXECUTIVE AND THE COMPANY AGREE THAT THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA OR THE CIRCUIT COURT FOR THE
COUNTY OF HENRICO, VIRGINIA SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY DISPUTES
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

14. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision.

 

In addition, if, at the time of enforcement of this Agreement, a court holds
that any restriction stated in this Agreement is unreasonable under the
circumstances then existing, the parties agree that the maximum restriction
reasonable under such circumstances shall be substituted for the stated
restriction.

 

15. Headings. The underlined headings provided in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original.

 

9



--------------------------------------------------------------------------------

17. Withholding. There shall be withheld from amounts due Executive under this
Agreement such income taxes, contributions and other amounts as may be required
to be withheld under applicable law.

 

18. Delay in Payments. In response to the American Jobs Creation Act of 2004
(“AJCA”), any payments under this agreement that are treated as made under a
deferred compensation plan for purposes of Internal Revenue Code (“Code”)
Section 409A are intended to meet the requirements of Code Section 409A(a)(2)(B)
and any regulations and other guidance under that section. Therefore, if the
Executive is a “specified employee” for purposes of Code Section 409A, no
payment shall be made before the date provided in Code Section 409A(a)(2)(B) and
all payments otherwise payable during that period shall be made to Executive as
soon as possible after the date provided in Code Section 409A(a)(2)(B).

 

/s/ Paul W. Springman

--------------------------------------------------------------------------------

 

MARKEL CORPORATION

Executive

           

By:

 

/s/ Alan I. Kirshner

--------------------------------------------------------------------------------

   

Title:

 

Chairman

--------------------------------------------------------------------------------

 

10